DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public 

policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension 

of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. 

A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, 

but at least one examined application claim is not patentably distinct from the reference claim(s) 

because the examined application claim is either anticipated by, or would have been obvious


over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 

Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 

(Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 

164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 

overcome an actual or provisional rejection based on nonstatutory double patenting provided 

the reference application or patent either is shown to be commonly owned with the examined 

application, or claims an invention made as a result of activities undertaken within the scope of a joint 

research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor 

to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not 

subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must 

be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 

www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 

filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

submission. For more information about eTerminal Disclaimers, refer 

to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-14 of U.S. Patent No. 10420378; claims 1-28 of U.S. Patent Number 10 426203 and claims 1-19 

of U.S. Patent Number 10, 420377. Although the claims at issue are not identical, they are 

not patentably distinct from each other because the claims claim a garment that includes an inner 

panel, shoulder straps and support straps and cover panels that are place able in first and second



configurations and wherein the panels attach to the shoulders traps and the inner panel, cover panel 

and support strap include connectors on their upper ends that connect to each other and the lower end 

of the inner panel, cover panel and support strap attach to a bottom band on the garment/ brassiere as 

in claims 2-21.


Response to Arguments
Applicant’s arguments,  of   March 17, 2021 ,  with respect to the rejections under 112, first paragraph;   112, second paragraph;  the Drawing Objections;  and the rejections under 35 USC 102 a2  have been fully considered and are persuasive.  The above rejections have been withdrawn. 

The rejections under 35 USC 102 a2 has been withdrawn since applicant has added the allowable subject matter from claim 3 into the independent claim 1 and claim 16 is put into claim 15.  Claim 9 originally contained the allowable objected to subject matter therein wherein the panel included the first and second  portions that define the opening and therefore, claims 9-14 were allowed.
In regard to the rejections under 35 USC 112, paragraphs  1 and 2,   and the Drawing objections, applicant has laid out the locations in the specification and figures that provides the support  for the claimed subject matter in detail pointing to   the pages and lines of the specification, as well as the drawing figures, where each element is described and  has thereby overcome the   rejections and objections. 

However, the Double patenting rejections still stand and are included above.
The claims of 2-21 are allowable over the prior art.  Also, the claims, 2-21, still labeled as “(NEW)”  should be     re- labeled as (AMENDED). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732